Citation Nr: 0843425	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.

3.  Entitlement to service connection for left hip 
trochanteric bursitis, to include as due to service-connected 
right hip trochanteric bursitis.

4.  Entitlement to service connection for bilateral heel 
spurs.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM) to include as due to herbicide exposure.

7.  Entitlement to service connection for sleep apnea, to 
include as due to service-connected allergic rhinitis.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) dated in February 2005, September 2005 
and November 2007.

Initially, the Board notes that a March 1994 rating decision 
granted entitlement to service connection for allergic 
rhinitis and trochanteric bursitis of the right hip.  This 
rating decision also denied entitlement to service connection 
for a bilateral knee disability and hypertension.  The 
veteran attempted to reopen these claims in September 1997.  
A July 1998 rating decision declined to reopen the claims of 
entitlement to service connection for a bilateral knee 
disability and hypertension.

In October 2004, the veteran again petitioned to reopen his 
claim of entitlement to service connection for hypertension 
and filed new claims of entitlement to service connection for 
bilateral heel spurs and DM.  A February 2005 rating decision 
denied these claims.  The veteran submitted a notice of 
disagreement (NOD) in May 2005 and perfected his appeal in 
October 2005.  In April 2005, the veteran petitioned to 
reopen his claim of entitlement to service connection for a 
bilateral knee disorder and filed a new claim of entitlement 
to service connection for PTSD.  A September 2005 rating 
decision denied these claims.  The veteran filed a NOD in 
April 2006 and perfected his appeal in September 2007.  

In November 2006, the veteran filed new claims of entitlement 
to service connection for left hip trochanteric bursitis, to 
include as due to service-connected right hip trochanteric 
bursitis, and sleep apnea, to include as due to service-
connected allergic rhinitis.  The veteran also filed claims 
of entitlement to increased disability ratings for allergic 
rhinitis, right hip trochanteric bursitis and 
costochondritis.  A November 2007 rating decision denied 
these claims.  The veteran filed a NOD in December 2007, 
stating that he wished to appeal the issues of left hip 
trochanteric bursitis and sleep apnea.  He subsequently 
perfected his appeal in June 2008.  The issues of allergic 
rhinitis, right hip trochanteric bursitis and costochondritis 
are not in appellate status and will not be addressed any 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran participated in a Decision Review Officer (DRO) 
hearing in April 2006 and a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  
Transcripts of these proceedings have been associated with 
the veteran's claims file.  At the time of the Travel Board 
hearing, the veteran submitted additional evidence.  The 
veteran specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).

With regard to the veteran's petitions to reopen his claims 
for a bilateral knee disability and hypertension, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted 
to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2008).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claims.

The issues of entitlement to service connection for sleep 
apnea, to include as due to service-connected allergic 
rhinitis, and entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if any 
further action on his part is required.


FINDINGS OF FACT

1.  Evidence received since the March 1994 and July 1998 RO 
decisions is new to the claims file, but does not relate to 
unestablished facts necessary to substantiate the claims of 
whether a bilateral knee disability and hypertension were 
incurred or aggravated in service, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

2.  The preponderance of the evidence is against a finding 
that mild trochanteric bursitis of the left hip is the result 
of a disease or injury in service, or due to a service-
connected disability.

3.  The preponderance of the evidence is against a finding 
that bilateral heel spurs are the result of a disease or 
injury in service.

4.  The veteran was exposed to Agent Orange while stationed 
on Johnston Island from October 1975 to November 1976.

5.  The competent evidence establishes a current diagnosis of 
diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claims of entitlement to service connection for a bilateral 
knee disability and hypertension; the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).

2.  Mild trochanteric bursitis of the left hip was not 
incurred in or aggravated by active military service, nor is 
it related to any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§  3.303, 3.304, 3.310(a) (2008).

3.  Bilateral heel spurs were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.303, 3.304 (2008).

4.  Diabetes mellitus, Type II is presumed to have been 
incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for DM, 
that claim has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the veteran be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denials.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in October 2004, May 2005, 
July 2005, December 2005 and January 2008 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the aforementioned notice letters informed the 
veteran that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The October 2004 and the 2005 letters provided notice of the 
elements of new and material evidence; however, the reasons 
for the prior denials were not provided.  The subsequent 
January 30, 2007 letter provided notice of the reasons for 
the prior final denials.  Although this letter was not sent 
prior to initial adjudications of the veteran's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, he was provided time to respond 
with additional argument and evidence and the claims were 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The criteria of Kent are satisfied.  See Kent, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for left hip trochanteric bursitis and bilateral 
heel spurs and since new and material evidence has not been 
submitted for the claims of entitlement to service connection 
for a bilateral knee disability and hypertension and 
reopening is not warranted, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the veteran's claim of entitlement to service 
connection for left hip trochanteric bursitis, to include as 
due to service-connected right hip trochanteric bursitis, the 
veteran was afforded a VA joints examination in October 2007 
to obtain an opinion as to whether his left hip disability 
could be directly attributed to his service-connected right 
hip disability.  Further examination or opinion is not needed 
on the claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the veteran's military service or his 
service-connected right hip disability.  This is discussed in 
more detail below.

Regarding the remaining service connection claim for 
bilateral heel spurs, the Board concludes that an examination 
is not needed because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of lay statements, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with medical nexus opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since they could not 
provide evidence of past events.

The Board notes that in attempts to reopen previously denied 
claims for service connection, the duty to assist does not 
include provision of a medical examination or opinion, unless 
new and material evidence has been secured.  See 38 C.F.R. 
§ 3.159 (c)(4)(iii) (2008).  The veteran was not afforded 
examinations in association with his petitions to reopen.  As 
discussed below, the Board has concluded that new and 
material evidence has not been submitted on these claims.  
Accordingly, there is no duty to provide an examination and 
no error exists.  Id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence

The veteran contends that a bilateral knee disability and 
hypertension are the result of active duty service.  The 
veteran filed his original claims of entitlement to service 
connection for these conditions in December 1993.  A March 
1994 rating decision denied the claims, finding essentially 
that the service treatment records showed treatment for: a 
bilateral knee condition, however, this was temporary and 
resolved with treatment and no permanent residual disability 
was shown at the time of separation; and no complaints of or 
treatment for hypertension during service were found.  The 
veteran was notified of the decision by letter dated later 
that month and he did not file a NOD.  The veteran attempted 
to reopen his previously denied claims in September 1997, but 
the claims were denied by a July 1998 rating decision, as he 
had not submitted any new evidence.  He was provided with 
notice thereof by letter dated in August 1998.  The veteran 
did not appeal the July 1998 denial.  That decision is final.  
See 38 U.S.C.A. § 7105 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen previously and 
finally disallowed claims when "new and material" evidence is 
presented or secured with respect to those claims.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
hypertension becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

As the previous denials of service connection were premised 
on findings that there was no evidence of complaints or 
treatment for the veteran's hypertension in service and no 
chronic disability for a bilateral knee disability, for 
evidence to be new and material in this matter, (i.e., 
relating to unestablished facts necessary to substantiate the 
claims, and raising a reasonable possibility of 
substantiating the claims), it would have to tend to show 
that the veteran's bilateral knee disability and hypertension 
were incurred or aggravated by service or manifested within 
one year of service, and that the veteran has received 
continuous treatment since then.

The RO received the veteran's VA and private treatment 
records diagnosing hypertension, but without any additional 
medical evidence of a medical nexus between hypertension and 
service or to the veteran's PTSD, as he recently alleged.  
There is also no evidence that the veteran has a diagnosed 
disability of the bilateral knees.  In order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed bilateral 
knee disability, service connection may not be granted.  See 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

This "new" evidence is not material, however.  The newly 
received evidence does not contain any indication of 
treatment for hypertension in service, nor was a medical 
nexus provided relating the veteran's current disability to 
service or any service-connected disability.  There are no 
further records identified by the veteran as available to 
bridge the remaining gap to service or the presumptive 
period.

The Board finds that the evidence received since 1998, while 
relating to unestablished facts necessary to substantiate the 
claims, does not raise a reasonable possibility of 
substantiating the claims.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claims for 
service connection for a bilateral knee disability and 
hypertension is denied.

III.  The Merits of the Claims

The veteran alleges that his currently diagnosed trochanteric 
bursitis of the left hip, DM and bilateral heel spurs are 
either the direct result of his time in service or secondary 
to his service-connected disabilities.  

Left Hip Trochanteric Bursitis

The veteran alleges that his currently diagnosed mild 
trochanteric bursitis of the left hip is the result of his 
service-connected right hip trochanteric bursitis.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The veteran alleges that his current left hip trochanteric 
bursitis is secondary to his service-connected right hip 
trochanteric bursitis.  He has not alleged that this 
diagnosis is directly related to service.  The Board notes 
that there is no evidence of any complaints of or treatment 
for a left hip disability in service.  Thus, the veteran's 
claim fails on a direct basis.  See Hickson, supra.

With regard to secondary service connection, the Board notes 
that the veteran has been diagnosed with very mild 
trochanteric bursitis of the left hip.  The veteran is also 
service connected for right hip trochanteric bursitis, thus 
satisfying the first two elements of Wallin, supra.

The only nexus evidence in support of the veteran's claim are 
his own lay statements alleging that his left hip 
trochanteric bursitis was caused by his service-connected 
right hip disability.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his left hip pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  The Board also finds that the veteran's 
lay statements in the present case are outweighed by the 
negative service and post-service treatment records and the 
negative VA medical opinion cited below.

The only evidence of record addressing the question of 
medical nexus is the October 2007 VA joints examination 
report.  Therein, the examiner diagnosed the veteran with 
very mild trochanteric bursitis of the left hip.  However, 
the examiner concluded that trochanteric bursitis on one hip 
does not cause the same on the other hip.  These two 
conditions exist completely separate from one another.  See 
VA joints examination report, October 4, 2007.  The Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In the present case, the Board finds the VA medical 
opinion to be more persuasive than the veteran's lay 
statements.

Although the veteran has established that he currently 
suffers from a left hip disability, the evidence of record 
does not support a finding that this condition is the result 
of his service-connected right hip disability.  The veteran's 
claim fails on element (3) of Wallin.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

Bilateral Heel Spurs

The veteran alleges that his bilateral heel spurs are the 
result of his time in active duty service.  Specifically, the 
veteran alleges that the intensive training that he 
participated in, to include carrying 40 pound backpacks, 
caused his current heel problems.

X-ray evidence of record has established that the veteran 
currently suffers from bilateral heel spurs.  See VA Medical 
Center (VAMC) treatment records, March 13, 2001 and June 18, 
2004.  Thus, the veteran has satisfied element (1) of 
Hickson, evidence of a current disability.  See Hickson, 
supra.

Review of the veteran's service treatment records however, is 
completely negative for any complaints of or treatment for 
bilateral heel spurs.  Thus, the veteran's claim fails 
element (2) of Hickson.  In fact, the veteran stated that he 
first sought treatment for this condition in 2000.  See DRO 
hearing transcript, April 12, 2006.  There is no medical 
evidence of record that establishes the veteran's current 
disability is related to service, other than his lay 
statements.  As noted above, while the veteran is certainly 
competent to report his symptoms of bilateral heel pain, he 
is not competent to establish a medical nexus between his 
disability and his time in service.  See Rucker, supra.

Without any evidence of bilateral heel spurs in service and 
no medical nexus to connect this disability to the veteran's 
time in service, his claim must fail.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  

Diabetes Mellitus, Type II

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, DM shall be service 
connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. 
§ 3.309(e) (2008).

DM can become manifest to a degree of 10 percent or more any 
time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2008).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert, supra.

The veteran asserts that he incurred DM due to herbicide 
exposure in service.  DM is a presumptive disease listed at 
38 C.F.R. § 3.309(e).  The Board notes that the veteran has 
limited his claim of exposure to herbicides to exposure on 
Johnston Island, obviating the need for a discussion of 
exposure elsewhere, to include the Republic of Vietnam.

The service records document that the veteran was stationed 
on Johnston Island from October 1975 to November 1976.  In 
support of his claim, the veteran testified that once he 
arrived on Johnston Island, he was referred to as a "Red 
Hat," and was to provide storage, maintenance, security, 
issuance, and surveillance of chemical munitions.  

The veteran stated that upon arriving on Johnston Island, he 
was provided with a chemical suit and that he was in close 
proximity to the oxidizing drums of Agent Orange that were 
stored on the island.  The veteran stated that he did not 
personally handle the drums of Agent Orange, but that it was 
clear the chemical was not properly contained by the drums, 
and was seeping into the ground.  See DRO hearing transcript, 
April 12, 2006.

Also submitted in support of the claim, are several articles 
printed from the internet, with information noted to have 
been compiled from United States government.  It was noted 
that nearly 250,000 pounds of Agent Orange accidentally 
spilled on Johnston Island in 1972 when approximately 1.1 
million gallons of unused Agent Orange was brought there from 
Vietnam.  An estimated 49,000 gallons of Agent Orange was 
estimated to have leaked annually from the drums at the 
Johnston Island storage site.

Regarding the alleged exposure on Johnston Island, 
Congressman Lane Evans, the Ranking Democratic Member on the 
House Committee on Veterans' Affairs, sought establishment of 
a presumption of herbicide exposure for all veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977.  In a November 19, 2004 letter, former VA Secretary 
Anthony Principi advised Congressman Evans that the 
presumption of exposure was not warranted for veterans who 
served on Johnston Island.  That determination was based on 
an analysis that indicated that the government's storage of 
herbicides on Johnston Island did not raise the same 
identification concerns as presented in Vietnam.  Rather, 
Secretary Principi stated that the storage of herbicides on 
Johnston Island was more closely associated with the storage 
of herbicides at military installations in the United States 
and the spraying that occurred along the Korean DMZ in the 
late 1960s.  Secretary Principi added that very few veterans 
who served on Johnston Island had duties that involved the 
direct handling of herbicides.  Accordingly, for veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977, exposure to herbicides must be verified through 
evidence developed during the adjudication of the claim; a 
presumption of herbicide exposure has not been established by 
VA.

In the present case, the Board finds that there is sufficient 
verification that the veteran was exposed to Agent Orange 
while stationed on Johnston Island.  As noted above, the 
service records show that the veteran was stationed on 
Johnston Island from October 1975 to November 1976.  The 
evidence in this case, to include the internet article and 
lay statements submitted by the veteran, coupled with the 
veteran's credible testimony and other evidence of record, 
tends to establish the presence of Agent Orange on Johnston 
Island.  The fact that the veteran was stationed on Johnston 
Island where Agent Orange herbicide was present would 
strongly suggest that he was, in fact, exposed to such 
herbicides.

The fact and circumstances of the present case are similar to 
the facts and circumstances in Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) and 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  In Pentecost and 
Suozzi, the Court provided specific guidance for the 
adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost, supra; Suozzi, supra.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA had defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the 
claimant's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for post traumatic stress disorder, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimant's 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus, his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-29.

These cases, taken together, stand for the proposition that 
if a veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.  In both of those cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of the veteran's unit; only the veteran's 
individual involvement was questioned.  The Court has held 
that corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In the present case, while the veteran has not established 
that he was personally exposed to the herbicide agents, there 
is sufficient evidence to imply that the veteran was at least 
in the vicinity of the Agent Orange herbicide.  The evidence 
of record establishes that the veteran was on Johnston Island 
and that there were at least residuals of Agent Orange on 
Johnston Island and/or Agent Orange was stored on the island.  
Applying the reasoning of Pentecost and Suozzi, supra, the 
Board finds that this evidence tends to establish that the 
veteran was exposed to herbicide agents while serving on 
Johnston Island.  Thus, having resolved doubt in favor of the 
veteran, the Board concludes that there is sufficient 
verification that the veteran was exposed to herbicide agents 
on Johnston Island.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, DM shall be service-
connected if there is competent evidence that the DM became 
manifest to a degree of 10 percent or more any time after 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2008).  There is 
competent evidence that the DM manifested to a degree of 10 
percent or more after service.

In conclusion, the Board finds that there is sufficient 
evidence which verifies that the veteran was exposed to Agent 
Orange while stationed on Johnston Island and there is 
competent evidence of DM manifested to a compensable degree 
after service.  Therefore, the Board finds that the evidence 
is in favor of the claim.  Consequently, the benefit sought 
on appeal is granted.
ORDER

The appeal to reopen the claim for service connection for a 
bilateral knee disability is denied.

The appeal to reopen the claim for service connection for 
hypertension is denied.

Entitlement to service connection for left hip trochanteric 
bursitis, to include as due to service-connected right hip 
trochanteric bursitis, is denied.

Entitlement to service connection for bilateral heel spurs is 
denied.

Entitlement to service connection for diabetes mellitus, Type 
II, to include as due to herbicide exposure, is granted.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims of entitlement to service connection for sleep apnea, 
to include as due to service-connected allergic rhinitis, and 
PTSD.

Sleep Apnea

Private treatment records dated in January 1998, indicate 
that the veteran was diagnosed with allergic rhinitis due to 
trees, mold and dust allergies.  The notation indicated that 
the veteran did not use his continuous positive airway 
pressure (CPAP) machine because of his severe nasal 
congestion.  See private treatment record, King's Daughters 
Clinic, January 22, 1998.  Later, during the VA nasal 
examination in October 2007, the examiner noted a history of 
nasal blockage for many years.  It was also noted that the 
veteran was placed on a CPAP machine because of breathing 
difficulties secondary to his chronic nasal obstruction.  See 
VA nasal examination report, October 4, 2007.  
Thus, it is unclear from the record whether the veteran 
currently suffers from sleep apnea as a result of his 
service-connected allergic rhinitis.  As the Court explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).  

The veteran contends that he suffered traumatic events during 
service that are the cause of his currently diagnosed PTSD.  
The veteran states that he experienced these events during 
his time served in Saudi Arabia from September 1990 to April 
1991.  The veteran reported feeling the extreme stress of 
being located in a combat zone.  Specifically, he stated that 
he could not sleep and was often afraid when he and other 
soldiers were required to dress in chemical warfare suits in 
the extreme heat.  The veteran also stated that when he was 
stationed at Al Jubayl and Ad Dammam/Dhahran, his camp was 
constantly fired upon by Scud missiles.  Based on the 
evidence of record, the Board concedes the veteran's combat 
stressors of Scud missiles being fired upon these locations, 
as detailed in the reports of specific dates on which these 
locations were fired upon.

The veteran has not yet been afforded a VA PTSD examination 
to determine whether any diagnosis of PTSD is related to his 
combat stressors.  As the Court explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a new VA examination with an appropriate 
expert, to determine the nature and 
etiology of his currently diagnosed 
sleep apnea.  Specifically, the VA 
examiner should state (1) whether it is 
at least as likely as not that the 
veteran's sleep apnea is the result of a 
disease or injury in service, or (2) 
whether it is at least as likely as not 
that his sleep apnea is the result of 
his service-connected allergic rhinitis.  
The examiner is requested to thoroughly 
review pertinent documents in the 
veteran's claims file in conjunction 
with the examination, and state that 
this has been accomplished in the 
examination report.  The examiner should 
also provide specific examples of 
medical evidence in the claims file in 
support of the conclusion(s) reached.

The veteran should also be scheduled for 
a VA PTSD examination with an 
appropriate expert, to determine whether 
he currently suffers from PTSD and, if 
so, whether it is at least as likely as 
not that the diagnosed PTSD is the 
result of a his combat stressors in 
service.  The examiner should be advised 
of the stressor events accepted as 
verified.  The examiner is requested to 
thoroughly review pertinent documents in 
the veteran's claims file in conjunction 
with the examination, and state that 
this has been accomplished in the 
examination report.  The examiner should 
also provide specific examples of 
medical evidence in the claims file in 
support of the conclusions reached.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  Each examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


